     Case 3:20-cv-00427-MMD-WGC Document 6 Filed 11/04/20 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     RICHARD GRANADOS,                               Case No. 3:20-cv-00427-MMD-WGC
7                                     Petitioner,                   ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11         Good cause appearing, it is hereby ordered that Respondents’ first Motion for

12   Enlargement of Time (ECF No. 5) is granted. Respondents have until January 8, 2021,

13   to answer or otherwise respond to the petition for writ of habeas corpus in this case.

14         DATED THIS 4th Day of November 2020.

15

16

17                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
